department of the treasury internal_revenue_service washington d g tax_exempt_and_government_entities_division date jun number release date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer ‘service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil legend b cc m o p q r state county date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you m are a state nonprofit corporation formed on date your initial articles of incorporation state that you are formed to help economically distressed county residents obtain and or maintain housing and re-establish their financial health restated articles of incorporation were later filed with state in order to meet the organizational_test under sec_501 of the code your form_1023 application provides you will be an organization dedicated to saving county state families from the trauma of losing their homes you state you will accomplish this purpose by taking over financial responsibility for the property and renting it back to the family at an affordable rate you further state you will work with the family to re-establish good financial health and credit thereby enabling them to re-acquire the home back your business plan included a market analysis of your potential clients the following market segments were selected as the four most desirable low value homes middle value homes middle income families and middle age families your business plan states you will provide the following services budgeting and debt reduction sessions and monthly or bimonthly seminars prices for budgeting and debt reduction sessions will be discounted depending on clients’ income and amount of disposable income there is a dollar_figure fee per couple charged for your monthly or bimonthly seminars this fee is not discounted your foreclosure assistance program is priced from dollar_figure to of sale profit realized on the property at close out m’s planned operations are in three major areas new client recruitment investor recruitment and active property management outlines of the process used by the organization in recruiting new clients state potential clients need to be willing to learn from the past and have to be able to afford the home they are living in a home inspection is done by a representative of m repair or if the family will not be able to afford the home even if a short_sale is done then m will not try to save it from foreclosure attempt will be made to acquire the home through a short_sale for example if a home originally had a mortgage for dollar_figure would be purchased for dollar_figure after the completion of your program the intent would be to sell the home back to the original owner for dollar_figure plus closing costs if the clients and home meet the criteria set by m an if the home is beyond if m is unsuccessful in acquiring the home through a short_sale or if the potential client and or home do not meet the criteria outlined above then m may provide the following services budget classes housing assistance and sales assistance housing assistance will include the provision of a list of renters that are friendly to foreclosed families and nonprofit agencies that provide short term help to displaced families sales assistance is free advice provided to the family on the open market through a short_sale m will provide information so that a home could be sold once m acquires a home it will be rented back to the client the business plans states the monthly rent of a lower value property with a value range of dollar_figure - dollar_figure will be dollar_figure the monthly rent for a mid value property with a value range of dollar_figure - dollar_figure will be dollar_figure you state m plans to keep the rent payment in the same range as the client's potential mortgage payment upon repurchase of the home clients will be given between twelve to fifteen months to clean up their credit and acquire financing to repurchase the home as stated above you expect individuals to repurchase the homes at a minimum of dollar_figure above the price you initially purchased the home for through the short_sale if a client becomes unresponsive to your program and stops making rental payments the organization will evict the client from the home according to the organization’s business plan in the first year of operations you anticipate closing on properties of these properties eventually will be closed out as evictions any empty properties held by the organization will first be used by other families facing foreclosure after that the home will be offered for sale by normal means land_contract or lease to own any profits from those homes will be used to help other families facing foreclosure you go on to state that a family being evicted is not truly evicted but surrenders the house due to a turn of events in their life you go on to state you would like to give them some of the proceeds of the sale of the home to help them relocate the return of proceeds from the sale of the home was not indicated in the financials provided your initial sources of financial support are funds from o and p to cover operating_expenses the business plan includes additional sources of capital philanthropists charitable foundations churches and private businesses these sources of capital are referred to as investors other sources of funds include fees for services which include the organization’s educational programs rents and any additional funds received through the sale of homes either back to the original owner or on the open market in looking at the sales forecast provided for gross_sales in the initial year of operations the revenue received from sales breaks down into the following percentages from seminars from counciling sic from rent from evection close outs m accounts for in lost rents the sales forecast for gross_sales in the fifth year of operations breaks down into the following percentages from seminars from counciling sic from rent from eviction close outs and from final sales where the property is successfully sold back to the client is accounted for as lost rents although the amount of funds from eviction close out has significantly decreased by the fifth year in looking at the entire year period provided in the business plan m plans to acquire properties of which eventually will result in evictions or of total sign-ups m will attract investors through direct mail campaigns radio ads and newspaper the business plan stated that investors have the option of receiving monthly payments at an annual interest rate of monthly contracts or a lump sum repayment of principal and interest at at the end of the contract term contracts additionally early repayment with an early withdrawal_option was outlined for each contract type both of those options included a early withdrawal penalty organization’s total cash available is going towards interest_paid to investors by the fifth year this amount has decreased to but m is now maintaining operating cash of of total sales as opposed to operating at a loss of in the first year in the first year of operation sec_40 of the copies of the directors’ resumes were requested it was noted that b has an interest in for-profit organizations with similar activities the resume states b is the owner of q and is responsible for marketing sales bookkeeping for the credit repair company it was noted in that q is in the process of being shut down due to the change in the mortgage industry additionally b was general manager sales for r which helped families save their homes from foreclosure and he was responsible for managing daily business operations r had the same concept as m however r was not able to find funding to purchase any homes and went out of business applicable law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nature will destroy the exemption regardless of the number or importance of truly exempt purposes nonexempt purpose if substantial in in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 70_tc_352 the court found that the organization did not satisfy the operational_test under sec_501 of the code because it was primarily engaged in an activity which was characteristic of a trade_or_business 505_f2d_1068 cir provides that an organization seeking a determination_letter or ruling as to the recognition of its tax-exempt status has the burden of proving that it satisfies all of the requirements of the particular tax- exemption category in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans the court held that the organization operated exclusively for exempt purposes therefore in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional materials eg advertising and the extent to which the organization receives charitable donations revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low- income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overail plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_2006_27 2006_21_irb_915 situation finds that an organization that as a substantial part of its activities i makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home ii offers financial counseling seminars and conducts other educational activities to help prepare potential low-income homebuyers for the responsibility of homeownership iii ensures that the dwelling is inhabitable iv structures its grant making process to ensure that its staff awarding the grants does not know the identity of the party selling the home or the identities of any other parties v rejects any contributions that are contingent on the sale of a particular property or properties and vi conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public qualifies for exemption from federal_income_tax under sec_501 of the code revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest rationale and conclusion based on the information provided in your in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated for exclusively for charitable educational or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations also an organization cannot allow its net_earnings to inure to the benefit of private individuals and the organization cannot be organized to benefit private interests see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to provide a viable alternative for foreclosure that does not exclusively serve a purpose described in sec_501 your services are not motivated solely for relief of the poor and you have not demonstrated your foreclosure program serves a charitable purpose charitable purposes include relief of the poor and distressed see sec_1 c - d of the regulations distressed clients are selected based on investment potential not on need this is demonstrated by the fact that m has identified the most desirable market segments and requires potential clients to submit to a home inspection those homes that are beyond repair or unaffordable to the client will not saved by the organization therefore you do not conduct your foreclosure assistance program in a manner that establishes that your primary purpose is to address the needs of low-income clients by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation additionally you are unlike the organization described in revrul_70_585 sec_1 in that you require clients to submit rent payments to m in an amount that will satisfy the interest requirements of the investors who were brougnt in to initially purchase the properties the primary source of m’s revenues will be rent from clients followed by the funds received from close outs or successful completion of the program and funds received from evictions other then investor recruitment through personal solicitation m has not established a broad based fundraising program as outlined in revrul_2006_21 you have not demonstrated that your foreclosure assistance program exclusively for example you have not shown that your program is designed to serves any other exempt_purpose such as combating community deterioration and lessening racial tensions maintain a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions organization excludes those homes that are beyond repair and specifically targets those that provide best investment potential further demonstrates m is not attempting to combat community deterioration additionally arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code the fact that the you rely on an employee of the organization’s evaluation and primarily consider those applications for assistance for homes that meet your particular standards for habitability while you indicate that you require completion of an education program individuals may evicted from their homes if they become unresponsive to the program this distinguishes your situation from that described in revrul_67_138 in looking at the entire year period provided in the business plan of the properties acquired will be closed out as evictions from the numbers provided it appears that the your intended education program is ineffective and that m is not meeting its stated purpose to help economically distressed county residents obtain and or maintain housing and re-establish their financial health but rather m is operating in a commercial manner only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your foreclosure assistance program indicates that you facilitate the sales and rental of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides investment opportunities for which you provide a competitive return on investment for example your literature indicates your investors will have an opportunity to keep their funds in the local community make a good return on investment and minimize risk by using m’s program to spread the risk and to receive professional real_estate and financial management services as a direct benefit of this program this type of approach helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales and rentals of real_property organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales and rentals is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose in this respect you are similar to an another indication of your substantial nonexempt purpose is your lack of public in the first year of support you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from rent or the close out of properties through the successful completion of your program or eviction operation sec_59 of the organizations sales will come from rent and of your total sales will come exclusively from property evictions by the fifth year of operation sec_47 of sales will come from rent and of sales will come from property close outs that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your foreclosure assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit furthermore the desire to make a profit can be seen in the rents charged by the m client’s potential mortgage payment upon repurchase of the home in running a simple loan payment calculation for the higher value dollar_figure in the organization’s lower value property range a payment of dollar_figure would assume and for the mid value property range dollar_figure would assume approximately interest for a payment of dollar_figure per month both of these interest rates seem excessive when compared to the current interest rate and assuming the clients would eventually qualify for fha loans as stated in your it was stated that m plans to keep the rent payment in the same range as the response however these interest rates are in line with the promised rate of return for m’s investors of facilitating home sales and rentals like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose additionally that b was general manager sales for r a for-profit which helped families save their homes from foreclosure that r had the same concept as m however r was not able to find funding to purchase any homes and went out of business further demonstrates the commercial nature of m you are not similar to the organization described in aid to artisans inc v commissioner supra in which the court concluded that the overall purpose of the organization's activities was to benefit disadvantaged communities in addition you have not shown that the individuals that you are serving constitute a charitable_class even if your program were changed to be directed to exclusively low-income individuals your reliance on investors that stand to benefit from the transactions to finance your foreclosure assistance activities demonstrates that you are operated for the purpose of benefiting private parties your home purchase procedures indicate that foreclosure is only prevented if a private it is inferred by the business plan investor has been located and made a contribution to you that the funds you will receive from the investors are considered contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the investors will make the payments to you and indirectly to the family to prevent the foreclosure of their home in effect these payments have a circular character to them upon the rental and eventual sale of the property the investor’s contribution to you is returned to the investor as part of the income realized when the organization sells or rents the home - furthermore you are similar to the organizations described in airlie foundation v commissioner supra living faith inc v commissioner supra easter house v u s supra and b s w group inc v commissioner supra due to the commercial manner in which you conduct your activities you operate for a nonexempt commercial purpose rather than for a tax-exempt purpose you prevent foreclosures through short_sales resulting in the acquisition of homes to rent and resell above cost to individuals resulting in direct private benefit to your investors in the first year of operation sec_40 of your total cash disbursement is going towards interest_paid to investors by the fifth year of operations the amount going to investors drops to but you are now maintaining operating cash of the bulk of these funds are coming directly to the organization through rents and property close outs as stated above m has not established a broad based fundraising program only an insubstantial portion of the activities of an exempt_organization may further a nonexempt purpose the operation of a foreclosure rescue program that will charge rents above fair_market_value in order to ensure repayment to investors at a commercial rate of interest does not further an exempt_purpose further you have indicated the class of individuals served by your organization has been selected as having the best potential return on investment and is not limited by other factors as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes based on the information provided in your application your foreclosure assistance program will encompass a substantial part of your activities and in addition a substantial part portion of your income comes through rents and property close outs finally you have not satisfied the burden of proving that you have met all of the requirements of sec_501 of the code you have not proved that you satisfy the operational_test you have not demonstrated that you do not allow your net_earnings to inure to private individuals you have not showed that you are not organized to serve private interests and you have not proved that you are organized for exempt purposes as-opposed- to commercial purposes see harding hospital inc v united_states supra based on the facts and information submitted you are not operated exclusively for exempt purposes your proposed operations are commercial in nature further a substantial nonexempt business_purpose and will further the private interests of investors therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
